Citation Nr: 1429695	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for renal cell carcinoma, status post nephrectomy (claimed as kidney cancer with right kidney removal, renal cell carcinoma, lymph node condition).

2. Entitlement to service connection for a left leg disorder.  

3. Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested to testify at a hearing before the Board, but did not appear for the scheduled hearing, and has not requested that it be rescheduled.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

After the appeal was certified and the case transferred to the Board, the Veteran submitted additional private treatment records reflecting treatment for cancer which were not before the agency of original jurisdiction (AOJ) when it last adjudicated the claim.  In a June 2014 appellate brief, he waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's renal cell carcinoma did not manifest in active service or within one year of service separation, and is not related to any disease, injury, or event in service, to include exposure to contaminated drinking water while stationed at Camp Lejeune. 



2. The Veteran does not have a current disability of the left leg.

3. The Veteran does not have a current disability of the left hip.


CONCLUSIONS OF LAW

1. Service connection for renal cell carcinoma is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. Service connection for a left hip disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. Service connection for a left leg disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in May 2009 and August 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims in the December 2009 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 



The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations of the left leg and hip were performed in June 2009, and a VA opinion regarding the Veteran's renal cell carcinoma was obtained in November 2012.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination reports, the examiners reviewed the pertinent medical history, set forth the relevant clinical findings, and provided opinions with supporting explanation that enable the Board to make fully informed decisions on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A physical examination was not required with regard to the Veteran's kidney cancer, as the only issue that needed to be addressed was whether it was related to contaminated drinking water at Camp Lejeune - a determination that did not depend on physical examination, but only a review of the claims file and current available scientific and medical information. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including malignant tumors, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 


A. Renal Cell Carcinoma

The VA and private treatment records show that the Veteran's renal cell carcinoma first manifested around 2004, which is decades after the Veteran's separation from service in March 1974.  The Veteran does not allege an earlier onset date.  Thus, service connection is not warranted based on a chronicity in service or a continuity of symptomatology after service, and is also not warranted for cancer that manifests to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Board now turns to the issue of whether a medical nexus can be established between the Veteran's cancer and his period of service.  See 38 C.F.R. § 3.303(a); Walker, 708 F.3d at 1338; Shedden, 381 F.3d at 1166-67.  The Veteran argues that his cancer was the result of exposure to contaminated water while stationed at Camp LeJeune.  The service treatment and personnel records show that he served at Camp Lejeune for most of his 1.7 years of service.  For the following reasons, the Board finds that the preponderance of the evidence weighs against such a relationship.  

VA acknowledges that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  The Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences ' (NAS) National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water 

contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases include, in relevant part, kidney cancer and renal toxicity. 

The Veteran submitted a December 2010 letter from a private treating physician, H. Martin, MD, stating that the Veteran was stationed at Camp LeJeune between 1972 and 1974 and therefore was exposed to the carcinogens Trichloroethylene, Tetrachloroethylene, Benzene, and Vinyl Chloride from the drinking water.  Dr. Martin opined that the subsequent occurrence of renal cell carcinoma was at least as likely as not caused by, or a result of, such exposure.  In support of this opinion, Dr. Martin explained that the Veteran had no "known predisposing factors for developing renal carcinoma, for example, family [history], etc."  

The weight of Dr. Martin's opinion unfortunately must be discounted as his explanation is largely based on an inaccurate factual premise, namely that there were no other known "predisposing factors" for developing cancer, including family history.  However, as shown in the following paragraphs, the Veteran has a number of such factors which a VA examiner found were more likely the cause of 

his cancer.  Thus, as Dr. Martin's opinion is in large part predicated on an inaccurate factual premise and does not account for pertinent evidence that would seem to alter his conclusion based on the reasoning employed, it possesses little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that failure to account for pertinent information in the claimant's medical history may detract from the opinion). 

In the November 2012 VA opinion, the clinician reviewed the NAS, Institute of Medicine (IOM), and VA findings regarding potential health outcomes from the Camp LeJeune water supply.  The clinician also considered the possible length and type of exposure.  However, the clinician concluded that the Veteran's renal carcinoma was less likely than not caused by or related to Camp LeJeune water exposure.  The clinician explained that according to NAS, there was limited or suggestive evidence of an association between renal cancer and exposure to contaminated water at Camp LeJeune.  By contrast, the Veteran had a known family history of cancer, with his father and both grandparents having had cancer, as documented in a December 2010 private treatment record.  Moreover, the Veteran had a history of tobacco use.  The December 2010 private treatment record reflects that he smoked one pack per day.  Further, the clinician also noted that the Veteran was morbidly obese.  Finally, the Veteran's career history included operating charter vessels and being a Master Captain of Ships, occupations associated with increased risk of cancer due to chemicals used aboard ship.  The clinician found that these all comprised larger risk factors for developing renal cancer than the Veteran's short period of time stationed at Camp Lejeune.  The clinician also cited to various studies in support of his opinion.  

Thus, the clinician found that although there was some "limited" or "suggestive" evidence of an association between the Veteran's kidney cancer and exposure to contaminated water at Camp LeJeune, based on the NAS report, the examiner 

concluded that the Veteran had a host of other, stronger risk factors for developing cancer which made it unlikely that the cancer was due to the contaminated drinking water as opposed to these other risk factors. 

The VA clinician acknowledged Dr. Martin's opinion, but found it could not "be sustained by current medical literature and common medical knowledge," since Dr. Martin's conclusion that the Veteran did not have other risk factors for developing cancer overlooked the fact that he had a family history of cancer in his paternal grandparents and father, his obesity, which was a "very strong risk factor," and other risk factors such as his history of smoking and his career in seafaring. 

As the November 2012 VA opinion is supported by a thorough explanation which is consistent with the evidence of record (e.g. the private treatment records), it outweighs the December 2010 opinion by Dr. Martin, whose reasoning is sparse and largely based on an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board has considered the Veteran's own opinion that his cancer was caused by exposure to contaminated drinking water at Camp LeJeune.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion by itself cannot support his claim, and is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Accordingly, the preponderance of the evidence weighs against a medical nexus or relationship between the Veteran's cancer and his period of service, to include exposure to contaminated drinking water while stationed at Camp LeJeune.  Therefore, service connection is not established, as the nexus element is not satisfied.  See Walker, 708 F.3d at 1338; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for renal cell carcinoma is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Left Leg and Left Hip Disorders

Current disabilities of the left leg and left hip are not shown based on the evidence of record.  The June 2009 VA examination report reflects a thorough examination of the left leg and hip, which included X-ray studies and direct physical examination.  The examiner concluded that a diagnosis of left hip pathology and a diagnosis of left knee pathology could not be established based on objective findings, including the X-ray studies, which were normal.  The examiner noted that the Veteran walked with the left lower extremity externally rotated approximately 60 degrees, which was consistent with the previously observed findings in the service treatment records.  However, the fact that the Veteran chose to walk in this manner was not found to be clinically significant, as the examiner did not include it in the list of diagnoses.  Significantly, the VA and private treatment records do not reflect diagnoses (including in the lists of diagnoses) with regard to the left hip or leg.  Indeed, a December 2010 private treatment record states that musculoskeletal problems were not present.  Moreover, as noted by the June 2009 VA examiner, the external rotation of the left leg during service could not be attributed to an "organic explanation," as there were no objective findings made on examination, and it was felt to be related to a psychological condition at the time.  In a February 2009 initial visit to VA which included a general overview of the Veteran's current medical conditions, no mention was made of the left leg or hip.  He only reported a history of chronic back pain in terms of musculoskeletal issues, and stated that prior to renal surgery in 2004 he had been in "excellent health."

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of evidence showing current disabilities of the left leg or hip, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disorders of the left hip and left leg is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma, status post nephrectomy (claimed as kidney cancer with right kidney removal, renal cell carcinoma, lymph node condition) is denied. 

Entitlement to service connection for a left leg disorder is denied.

Entitlement to service connection for a left hip disorder is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


